DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 8 is directed to an apparatus; and claim 15 is directed to a non-transitory computer-readable storage medium. Thus, independent claims 1, 8, and 15 are directed to a statutory category of invention.  
However, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is:
retrieving, from one or more data sources, data corresponding to a plurality of previously sold real-estate property listings; 
for each previously sold real-estate property listing of the plurality of previously sold real-estate property listings and for each portion of a plurality of portions of a specified time period: 
generating valuation data relating to the previously sold real-estate property listing by performing operations comprising: 
calculating a first constant representing a difference in a list price and an estimated valuation for the previously sold real-estate property listing; 
calculating a second constant representing an average price drop per day for the previously sold real-estate property listing; 
calculating a third constant representing a difference between the list price and a close price for the previously sold real-estate property listing; and 
calculating a fourth constant of a length of time for the previously sold real-estate property to sell based on one or more real-estate property activities; 
extracting seasonality data from the generated valuation data; 
providing the extracted seasonality data to a client; 
receiving, from the client, adjustments to the seasonality data, the adjustments relating to future real-estate property listing trends; 
using the received adjustments to the seasonality data, generating a valuation gain amount for a new real-estate property listing for each portion of the plurality of portions of the specified time period to generate a plurality of valuation gain amounts; 
generating a visualization representing a graphical trend based on the plurality of valuation gain amounts.

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, the drafted process is comparable to a mathematical relationships, mathematical formulas or equations, mathematical calculations process, i.e. deriving constants and real estate valuation gain. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computing components, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual could obtain real estate data in print form, calculate constants, remove seasonality data (e.g. monthly change), adjust seasonality data (e.g. increase or decrease monthly change for hypothetical scenarios), calculate changes in valuations, and sketch trends. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Lastly, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, other than reciting generic computing components, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. real estate valuations for property sale. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements all relate to computing elements (claim 1: “machine learning model trained to generate a log-odds probability”; “client device”; “graphical user interface”; claim 8: “computing apparatus”; “processor”; “memory”; “machine learning model trained to generate a log-odds probability “; “client device”; “graphical user interface”; claim 15: “non-transitory computer-readable storage medium”; “computer”; “machine learning model trained to generate a log-odds probability”; “client device”; “graphical user interface”). These computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, as seen in para. [0027], [0028], [0062], [0063], [0064]. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
	The additional, positively recited element (“causing presentation…”) represents “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity,” i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, “causing presentation…” is considered post-solution activity because it is mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.


Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
	Examiner notes that “machine learning model trained to generate a log-odds probability,” which is commonly known as the LOGIT and associated with the inverse of the standard logistic function, in addition to being a generic computing function, is well-understood, routine, and conventional activity, as evidenced by Bradley et al. in US 7711574 {col. 16, lines 20 to 40); Bradley et al. in US 7974854 {col. 16, lines 8 to 25}; and Serio et al. in US 20150112874 {para. [0050]}. 
The additional element describing “causing a presentation…” is reevaluated at Step 2B; however, it’s still not significantly more. Presenting offers and gathering statistics is recognized by the courts as well‐understood, routine, and conventional functions when claimed in a merely generic manner (MPEP 2106.05(d)), and therefore is not significantly more. (See OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.)
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2, 4-7, 9, 11-14, 16, and 18-20 provide further descriptive limitations of elements, such as describing the name, nature, structure, and/or content of the data:
Claims 2, 9, and 16: “[the seasonality data] represents seasonal trends from the valuation data”; 
Claims 4, 11, and 18: “[a first curve] representing seasonality data for the first constant; [a second curve] representing seasonality data for the second constant; [a third curve] representing seasonality data for the third constant; and [a fourth curve] representing seasonality data for the fourth constant”; 
Claims 5, 12, and 19: “[the future real estate property trends] are based on at least a first set of market data retrieved from a market database and a second set of proprietary data retrieved from a proprietary database”;
Claims 6, 13, and 20: “[the valuation gain amount] is a difference between an initial valuation amount and a future valuation amount”;
Claims 7 and 14: “[the second constant] is weighted by the fourth constant.”
While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Claims 3, 10, and 17 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind; 3) Mathematical Concepts.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Packes et al. (US 20150242747) in view of Moss (US 8650067), Zoopla (NPL attached), Karlsson (US 20130080374), Woodard et al. (US 20110251974), and Serio et al. (US 20150112874).

Claims 1, 8, and 15
Regarding claims 1, 8, and 15, Packes discloses: a method; a computing apparatus comprising a processor and a memory; and a non-transitory computer-readable storage medium; instructions that when executed cause the processor or computer to perform operations {real estate evaluating platform methods, apparatuses, and media (hereinafter "REP") includes memory and processor on a computer; para. [0001], [0025]} comprising:  
retrieving, from one or more data sources, data corresponding to a plurality of previously sold real-estate property listings {plurality of data records corresponding to previously sold real-estate property listings retrieved for calculations; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26};
for each previously sold real-estate property listing of the plurality of previously sold real-estate property listings and for each portion of a plurality of portions of a specified time period {each data record represents one of a plurality of previously sold real-estate property listings; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26; for each portion of a plurality of portions of a specified time period described in para. [0035], which references historical data that may be obtained for a specified estimation time frame (e.g., the last year), the obtained historical data also capable of being sliced for an estimation time period (e.g., for each month during the last year); para. [0035]}: 
generating valuation data relating to the previously sold real-estate property listing {valuation data, including sold price, generated by system; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26};
calculating a third constant representing a difference between the list price and a close price for the previously sold real-estate property listing {listing discount (e.g., any difference between the last listed price, i.e. list price, and the sale price, i.e. close price) defines third constant; para. [0071]; right column, lines 1 to 5};
calculating a fourth constant using a machine learning model trained to generate a length of time for the previously sold real-estate property to sell {length of time for the previously sold real-estate property to sell, i.e. days on market, used as input to neural network to predict future days on market, i.e. a calculated fourth constant using a machine learning model; para. [0063]}
extracting seasonality data from the generated valuation data {trends data (e.g., seasonal or seasonality price change trends} generated from historical price data, where this historical price data defines a generated valuation; since the seasonality data is derived from historical price data and represented separately, it’s considered extracted; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26}. 
Packes doesn’t explicitly disclose: 
calculating a first constant representing a difference in a list price and an estimated valuation for the previously sold real-estate property listing;
calculating a second constant representing an average price drop per day for the previously sold real-estate property listing;
calculating a log-odds probability of a length of time for the previously sold real-estate property to sell based on one or more real-estate property activities;
providing the extracted seasonality data to a client device;
receiving, from the client device, adjustments to the seasonality data, the adjustments relating to future real-estate property listing trends;
using the received adjustments to the seasonality data, generating a valuation gain amount for a new real-estate property listing for each portion of the plurality of portions of the specified time period to generate a plurality of valuation gain amounts;
generating a visualization representing a graphical trend based on the plurality of valuation gain amounts; and
causing presentation of the visualization on a graphical user interface of the client device.
However, Moss teaches a similar system for producing a listing price for a property that includes: calculating a first constant representing a difference in a list price and an estimated valuation for the previously sold real-estate property listing {difference between list price and estimated valuation based on cost of construction materials calculated, this value representing a first constant; col. 11, lines 10 to 15}; using the received adjustments, generating a valuation gain amount for a new real-estate property listing for each portion of the plurality of portions of the specified time period to generate a plurality of valuation gain amounts {generated plurality of valuation gain amounts seen in Fig. 13B, where appreciation per year defines specified time period; note that appreciation calculations based on inputs or received adjustments; col. 18, lines 20 to 45}; generating a visualization representing a graphical trend based on the plurality of valuation gain amounts; and causing presentation of the visualization on a graphical user interface of the client device {as depicted in Fig. 13B, which presents a visualization representing a graphical trend based on the plurality of the valuation gain amounts, this visualization corresponding to a graphical user interface; col. 18, lines 20 to 45}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Packes to include the features of calculating related real-estate constants, as taught by Moss. Given that Packes is directed to estimating values of real estate properties and/or predicting values of real estate properties into the future {para. [0020] of Packes}, one of ordinary skill in the art would have been motivated to provide for improved tools and techniques for real estate property analysis, thereby reducing the risk of a substantial reduction in the listing price before selling the property {col. 2, lines 30 to 35; col. 3, lines 30 to 40 of Moss}.
The combination of Packes and Moss doesn’t explicitly disclose: calculating a second constant representing an average price drop per day for the previously sold real-estate property listing; calculating a log-odds probability of a length of time for the previously sold real-estate property to sell based on one or more real-estate property activities; providing the extracted seasonality data to a client device; receiving, from the client device, adjustments to the seasonality data, the adjustments relating to future real-estate property listing trends; using the received adjustments to the seasonality data.
	However, Zoopla teaches a similar tool for assisting in home valuation that includes: calculating a second constant representing an average price drop per day {average price drop per day calculated for multiple regions, e.g. England and Wales, this value defining a second constant; see examiner-underlined sections of page 1; note that previously sold real-estate property listing was disclosed by Packes, as described above}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Packes and Moss to include the features of calculating a related real-estate constant, as taught by Zoopla, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Packes is directed to estimating values of real estate properties and/or predicting values of real estate properties into the future {para. [0020] of Packes}, one of ordinary skill in the art would have been motivated to combined these old elements, in order to arrive at a more accurate valuation of a given real estate property. 
The combination of Packes, Moss, and Zoopla doesn’t explicitly disclose: calculating a log-odds probability of a length of time for the previously sold real-estate property to sell based on one or more real-estate property activities; providing the extracted seasonality data to a client device; receiving, from the client device, adjustments to the seasonality data, the adjustments relating to future real-estate property listing trends; using the received adjustments to the seasonality data.
However, Karlsson teaches a similar system for forecasting sales-related time-series data (e.g. historical real estate data) that includes: providing extracted seasonality data to a client device {seasonality parameters, i.e. seasonality data, saved or provided to servers and/or clients 108, i.e. client devices; para. [0038]}; receiving, from the client device, adjustments to the seasonality data, the adjustments relating to future real-estate property listing trends {adjusting seasonal parameters or seasonality data described in para. [0061]; this adjustment being received from clients 108; para. [0062]}; note that the adjustments relating to future real-estate property listing trends is indicated in the reference, since it describes the adjustments used for safeguarding against sudden changes in seasonality, which is relevant for future real-estate property listing trends; para. [0061]}; using the received adjustments to the seasonality data {adjusted seasonal parameters are stored and used in subsequent forecast; para. [0056], [0061]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Packes, Moss, and Zoopla to include the features of adjusting the seasonality data, as taught by Karlsson. Given that Packes is directed to estimating values of real estate properties and/or predicting values of real estate properties into the future {para. [0020] of Packes}, one of ordinary skill in the art would have been motivated to ensure that the seasonal parameters are not excessively influenced by sudden seasonality changes in the measured values {para. [0061] of Karlsson}. 
The combination of Packes, Moss, Zoopla, and Karlsson doesn’t explicitly disclose: calculating a log-odds probability of a length of time for the previously sold real-estate property to sell based on one or more real-estate property activities.
However, Woodard teaches a similar system for utilizing sentiment based indicators in determining real property prices and days on market that includes: calculating a length of time for the previously sold real-estate property to sell based on one or more real-estate property activities {Figs. 6, 12 depict data tables constructed in accordance with the methodology of Fig. 5, and containing data, i.e. a calculated fourth constant, for forecasting the number of on-market days, i.e. length of time to sell, for a real property based on the number of showings, i.e. activities, that the property received; para. [0018], [0024]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Packes, Moss, Zoopla, and Karlsson to include the features of calculating length of time to sell based on activities, as taught by Woodard. Given that Packes is directed to estimating values of real estate properties and/or predicting values of real estate properties into the future {para. [0020] of Packes}, one of ordinary skill in the art would have been motivated to provide timely feedback to real property sellers to detect a property that is improperly listed as quickly as possible {para. [0003] of Woodard}. 
The combination of Packes, Moss, Zoopla, Karlsson, and Woodard doesn’t explicitly disclose: calculating a log-odds probability.
However, Serio teaches a similar system for performing owner association analytics in the context of real estate that includes: calculating a log-odds probability {logistic regression, a generalized linear model applied to classification problems that predicts log odds of a target event occurring, i.e. probability; para. [0050]; note that modeling occurs in context of machine learning; para. [0049]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Packes, Moss, Zoopla, Karlsson, and Woodard to include the features of log-odds probability, as taught by Serio, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Packes is directed to estimating values of real estate properties and/or predicting values of real estate properties into the future {para. [0020] of Packes}, one of ordinary skill in the art would have been motivated to combined these old elements, in order to take advantage of robustness and low computational complexity facilitated by the logistic regression {para. [0050] of Serio}. 
 
Claims 2, 9, and 16
Regarding claims 2, 9, and 16, the combination of Packes, Moss, Zoopla, Karlsson, Woodard, and Serio discloses the features of claims 1, 8, and 15, respectively. Packes further discloses: the seasonality data represents seasonal trends from the valuation data {trends data (e.g., seasonal or seasonality price change trends} generated from historical price data, i.e. valuation data; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26}.  

Claims 5, 12, and 19
Regarding claims 5, 12, and 19 the combination of Packes, Moss, Zoopla, Karlsson, Woodard, and Serio discloses the features of claims 1, 8, and 15, respectively. Serio further discloses: the future real estate property trends are based on at least a first set of market data retrieved from a market database {market data and retrieval via property database 30, i.e. market database; para. [0026]} and a second set of proprietary data retrieved from a proprietary database {proprietary data and retrieval via database 32, i.e. a proprietary database; para. [0027]; examiner notes that proprietary is a labeling term, since it doesn’t impart structural and/or functional differences to the data and/or database}. 

Claims 6, 13, and 20
Regarding claims 6, 13, and 20, the combination of Packes, Moss, Zoopla, Karlsson, Woodard, and Serio discloses the features of claims 1, 8, and 15, respectively. Moss further discloses: the valuation gain amount is a difference between an initial valuation amount and a future valuation amount {as indicated by Appreciation Per Year in Fig. 13B; col. 18, lines 20 to 45}.

Claims 7 and 14
Regarding claims 7 and 14, the combination of Packes, Moss, Zoopla, Karlsson, Woodard, and Serio discloses the features of claims 1 and 8, respectively. 
Packes further discloses: a fourth constant {days on the market, i.e. days to pend amount, derived; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26}. 
Zoopla discloses: a second constant {average price drop per day calculated for multiple regions, e.g. England and Wales, this value defining a second constant; see examiner-underlined sections of page 1 of Zoopla}. 
Regarding the second constant is weighted by the fourth constant, examiner notes that, based on applicant’s specification {para. [0058]}, there is no description of the actual calculation or weighting determination. Accordingly, the claim scope is not limited by this “wherein” step because the two constants are not necessarily used in any calculations (other than calculating the constants separately). As explained in MPEP 2111.04: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”) 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Packes, Moss, Zoopla, Karlsson, Woodard, and Serio, further in view of Hightower (US 20050192930).

Claims 3, 10, and 17
Regarding claims 3, 10, and 17 the combination of Packes, Moss, Zoopla, Karlsson, Woodard, and Serio the features of claims 1, 8, and 15, respectively. Moss further discloses: applying a statistical model to the valuation data {statistical model in form of average applied to data to generate median appreciation value; col. 18, lines 30 to 35}. 
The combination of Packes, Moss, Zoopla, Karlsson, Woodard, and Serio doesn’t explicitly disclose: generating a plurality of seasonality curves using the statistical model. 
However, Hightower teaches a similar system for calculating and displaying real estate metrics that includes: generating a plurality of seasonality curves {see, e.g. Fig. 10, which provides user selection of season of 6, 12, or 24 months, the charted curves being reflective of this seasonality selection and defining seasonality curves; para. [0162]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Packes, Moss, Zoopla, Karlsson, Woodard, and Serio to include the feature of generating a plurality of seasonality curves, as taught by Hightower. Given that Packes is directed to estimating values of real estate properties and/or predicting values of real estate properties into the future {para. [0020] of Packes}, one of ordinary skill in the art would have been motivated to do so, in order to graphically represent the data, thus facilitating comprehension of relevant real estate metrics {para. [0162] of Hightower}. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Packes, Moss, Zoopla, Karlsson, Woodard, Serio, and Hightower, further in view of Davoust (US 5375201).

Claims 4, 11, and 18
Regarding claims 4, 11, and 18, the combination of Packes, Moss, Zoopla, Karlsson, Woodard, Serio, and Hightower discloses the features of claims 1, 8, and 15, respectively. Packes further discloses: a third constant {listing discount (e.g., any difference between the last listed price, i.e. list price, and the sale price, i.e. close price) defines third constant; para. [0071]; right column, lines 1 to 5}; and a fourth constant {days on the market, i.e. days to pend amount, derived; see second paragraph under para. [0120]; p. 23, right column, lines 15 to 26}.
Moss further discloses: a first constant {difference between list price and estimated valuation based on cost of construction materials calculated, this value representing a first constant; col. 11, lines 10 to 15}.
Zoopla further discloses: a second constant {average price drop per day calculated for multiple regions, e.g. England and Wales, this value defining a second constant; see examiner-underlined sections of page 1 of Zoopla}; 
The combination of Packes, Moss, Zoopla, Karlsson, Woodard, Serio, and Hightower doesn’t explicitly disclose: a corresponding curve representing seasonality data for the given constant. 
However, Davoust teaches a similar system for automatically generating graphs from user-supplied information that produces a curve representing seasonality data for the given input {as shown in graph 420 of Fig. 4B, multiple curves with period adjustments, i.e. representative of “seasonality data,” can be graphed based on user-supplied data; col 14, lines 45 to 65}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Packes, Moss, Zoopla, Karlsson, Woodard, Serio, and Hightower to include the feature of curves representing seasonality data for constants, as taught by Davoust, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Packes is directed to estimating values of real estate properties and/or predicting values of real estate properties into the future {para. [0020] of Packes}, one of ordinary skill in the art would have been motivated to combined these old elements, in order to arrive at a more robust data visualization that factors in adjustments to seasonality. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered; however, they are not persuasive. Examiner will address relevant points for the purpose of compact prosecution. The headings below correspond to those used by applicant in the remarks.

Interview Summary
Applicant is thanked for their interview summary. Upon updating the search, examiner determined that additional references apply (see rejection above).


The Rejection of Claims Under § 101
On pages 8 to 10 of remarks (applicant’s page numbering), applicant first provides a summary of the USPTO guidance, set forth in the memorandum dated January 7, 2019 from the USPTO titled "2019 Revised Patent Subject Matter Eligibility Guidance.” Applicant is thanked for this courtesy.
Applicant offers arguments that “even if the claims are directed to the alleged judicial exception, which is not admitted by Applicant, the alleged judicial exception is integrated into a practical application for the reasons set forth below.” Applicant continues:  “Applicant respectfully submits the claims integrate the alleged abstract idea into a practical application at least because the claims recite elements that reflect an improvement to a technology or technical field. Specifically, the claims reflect an improvement to determining a valuation amount of real-estate property by a networked system. These improvements are reflected in the recited elements involving "extracting seasonality data from the generated valuation data" that is used to generate "a valuation gain amount for a new real-estate property listing for each portion of the plurality of portions of the specified time period." Applicant specifically points to the “seasonality data” and states: “the “seasonality data” is used to "extract seasonal trends" from the valuation data to improve the accuracy of a generated valuation amount. Thus, as set forth in the specification, the claimed "seasonality data" provides an improvement to generating a valuation estimation in a networked system.” Applicant then states that this “integrate[s] this alleged abstract idea into a practical application.”
Examiner disagrees. Based on the abstract idea, which examiner highlighted in the 101 rejection above, one can see how an individual, either mentally or by hand, could extract “seasonality data.” For instance, a realtor may manually adjust pricing based on a rule-of-thumb that relates to a given season, e.g. increasing prices in summer and decreasing prices in winter. Given a table of recent real estate transactions, a realtor may apply this rule-of-thumb to “extract” the gains or losses relating to a particular season. Accordingly, applicant’s argument is not persuasive.
Even assuming, for the sake of argument, that applicant had described a novel method of valuing real estate, this does not automatically translate into patent eligibility. As set forth in MPEP 2106.05, which references Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.").
On pages 9 to 10, applicant argues the analysis under Step 2B: “In addition, under the Revised Eligibility Guidance Memo, if the claim is directed to a judicial exception, examiners must evaluate whether the claim provides an inventive concept… Here, the claims at issue recite an inventive concept, including, for example, generating a valuation amount for a new real-estate property listing for each portion of the plurality of portions of the specified time period to generate a plurality of valuation gain amounts. This process involves more than performance of well-understood, routine, and conventional activities. In fact, the claims at issue are similar to Example 42 of the Revised Guidance in that they include more than mere instructions to apply the exception using a generic computer component. Instead, they recite particular way of improving functions of computing devices, as discussed above.”
First, examiner notes that the examples provided under the revised guidance are just that: exemplary. Second, the example is directed towards transmitting notices when medical records are updating, which is distinct from applicant’s claimed invention. Third, the example claim describes specific improvements over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. This is not comparable to the claims at hand, and examiner maintains the position set forth above regarding Step 2B.
Therefore, for at least these reasons, examiner maintains the rejection of the claims under 35 U.S.C. § 101.   

The Rejection of Claims Under § 112
	On page 10, applicant offers remarks the rejection under 35 USC § 112. Based on the claim amendments, examiner has withdrawn this rejection.

The Rejection of Claims Under § 103
	On page 11, applicant references the previous rejection. Given the amendments to the claims, examiner has applied new references, which can be seen in the rejection above. Accordingly, examiner directs applicant’s attention to the rejections under 35 USC § 103 in the current rejection.

	In conclusion, examiner has responded to all of applicant’s arguments and found them unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7711574, directed to system and method for providing automated value estimates of properties as of a specified previous time period;
US 7974854, directed to systems and methods for retrospective home value scoring.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        9/14/2116448754
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689